internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi b09-plr-139088-02 date date legend taxpayer taxpayer year law firm date trust a date a corporation b date b c date c d date plr-139088-02 d e e f year year year year date dear this is in response to your letter dated date on behalf of taxpayer and taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst exemptions the facts and representations submitted are summarized as follows in year taxpayer engaged law firm a firm that had advised taxpayer regarding his estate_planning for several years to draft an irrevocable_trust for the benefit of his children and grandchildren on date taxpayer executed trust and funded it with dollar_figurea article first of trust provides that the trustee shall divide the initial corpus into four equal shares and hold each share in a separate trust one for each of taxpayer 1's children any additional property received by the trustee at any time shall be added equally to and made a part of the principal of each of the trusts article second of trust provides that each share of property to be held in trust for a particular child of taxpayer shall be administered together with any additions in a separate trust as follows a all or any part of the net_income and principal of the trust may be paid to any one or more of the child and the child’s issue in such amounts and proportions and at such time or times as the trustee in his discretion thinks advisable for any purpose b upon the child’s death the then remaining principal and any balance of net_income shall be distributed by right of representation to the child’s then living issue or if none by right of representation to taxpayer 1's then living issue except that any property distributable to any other child of taxpayer for whom a_trust is then being administered under article second shall be added to the principal of the other child’s trust and any property distributable to any grandchild or more remote plr-139088-02 descendant of taxpayer who is then under the age of twenty-five shall be held in trust for the particular beneficiary as provided in article third instead of being distributed outright article third of trust provides that all property provided under article second to be held in trust for a particular grandchild or more remote descendant of taxpayer shall be combined and administered in a single separate trust for the beneficiary as follows a all or any part of the net_income and principal may be paid to the beneficiary from time to time as the trustee in his discretion thinks advisable for any purpose any net_income not so paid may be added to principal at any time b when the beneficiary reaches the age of twenty-five the then remaining principal and any balance of net_income shall be distributed to the beneficiary if the beneficiary dies before reaching the age of twenty-five the principal and any balance of net_income remaining at the beneficiary’s death shall be distributed to the beneficiary’s executors or administrators to be disposed of as part of the beneficiary’s estate on date taxpayer transferred a shares of corporation stock to trust with a reported value of dollar_figureb on date taxpayer transferred b shares of corporation stock to trust with a reported value of dollar_figurec on date taxpayer transferred c shares of corporation stock to trust with a reported value of dollar_figured on date taxpayer transferred d shares of corporation stock to trust with a reported value of dollar_figuree also on date taxpayer transferred e shares of corporation stock to trust with a reported value of dollar_figuref it is represented that law firm prepared and filed taxpayer 1's and taxpayer 2's gift_tax returns for year year and year reporting the transfers to trust and the election by taxpayer and taxpayer to split_gifts made by them to third parties during the calendar_year under sec_2513 it is also represented that to the best of taxpayer 1's taxpayer 2's and law firm’s knowledge and belief the gift_tax returns for year year and year were timely filed no allocation of taxpayer 1's or taxpayer 2's gst_exemption was made with respect to trust on the year gift_tax returns as in previous years law firm advised taxpayer and taxpayer and prepared their year gift_tax returns which were filed on date on the year gift_tax returns taxpayer and taxpayer elected to split_gifts made by them to third parties during the calendar_year under sec_2513 no allocation of taxpayer 1's or taxpayer 2's gst_exemption was made on the year gift_tax returns no additional transfers have been made to trust and no distributions have been made from trust to taxpayer 1's grandchildren taxpayer and taxpayer have requested the following ruling an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 plr-139088-02 to make allocations of taxpayer 1's and taxpayer 2's gst exemptions for the transfers to trust in year and year sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed as applicable to transfers made during year and year sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips the value of such property for purposes of sec_2642 shall be its value for purposes of chapter and such allocation shall be effective on and after the date of such transfer sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the plr-139088-02 time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayers are granted an extension of time of days from the date of this letter to make allocations of their respective available gst exemptions with respect to their transfers to trust in year and year the allocations will be effective as of the date of the transfers to trust and the allocations will be made based on the value of the property transferred to trust as of the date of the transfers the allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose plr-139088-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayers this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
